Exhibit 10.18

 

[g275411kei001.jpg]

 

 

InSight Health Corp.

 

 

26250 Enterprise Court
Suite 100
Lake Forest, CA 92630-8405

Telephone - 949.282.6000
Facsimile - 949.452.0253

 

 

 

 

October 28, 2008

 

 

 

 

PERSONAL AND CONFIDENTIAL

 

Marilyn U. MacNiven-Young

5171/2 Marigold

Corona Del Mar, CA 92625

 

Re:  Amendment to Separation Agreement

 

Dear Marilyn:

 

This Amendment to Separation Agreement (“Amendment”) sets forth the terms and
conditions of your agreement to be available to perform consulting services for
InSight Health Services Holdings Corp. (“InSight” or “Company”) following the
end of your employment with the Company and InSight Health Services Corp.
(“IHSC”), in each case effective October 31, 2008.  This Amendment amends and
supplements the Separation Agreement dated May 25, 2008 among you, the Company
and IHSC (“Separation Agreement”).  Other than as reflected in this Amendment,
all other terms and conditions of the Separation Agreement remain the same.  As
the General Counsel of the Company, you performed valuable services for the
Company for more than seventeen (17) years and possess certain knowledge about
the Company and its affairs that will be of value to the Company following the
end of your employment.

 

In consideration of the mutual covenants and promises made in this Amendment,
you and InSight agree as follows:

 

Consulting Services.  Effective as of November 1, 2008, the Company will engage
you as an independent contractor, and not as an employee, to render consulting
services to the Company as hereinafter provided, and you hereby accept such
engagement, commencing as of November 1, 2008.  The engagement as a consultant
shall be through September 30, 2009, in other words through the filing of the
Company’s annual report on Form 10-K for the fiscal year ending June 30, 2009
and the completion of the proxy materials for the Company’s 2009 annual meeting
of stockholders ( “Consulting Period”).  You shall not have any authority to
bind or act on behalf of the Company in your capacity as a consultant.  During
the Consulting Period, you shall be available to render such consulting services
to the Company in connection with the Company’s business as may be reasonably
requested by the Board of Directors to ensure a smooth transition for the
Company following your resignation.

 

MacNiven-Young.Amendment to Separation Agreement

 

--------------------------------------------------------------------------------


 

Retainer/Consulting Payments.  In consideration for your signing this Amendment
and agreeing to the terms and conditions hereof, InSight agrees to pay you a
retainer to ensure your continuing availability to the Company through the
Consulting Period in an amount equal to $26,855 each month, without withholding
or deduction (“Retainer Payments”), and an additional amount equal to $800 per
hour for each hour of consulting services provided by you to the Company at the
Company’s request (“Consulting Payments”) (such Retainer Payments and Consulting
Payments are collectively referred to herein as the “Consulting Payments”).  The
Consulting Payments will be sent to your home address as set forth above on this
Amendment.  Retainer Payments will be paid in advance, with the first payment
being made on November 1, 2008 and continuing through September 1, 2009. 
Consulting Payments will be paid within 30 days of receipt of an invoice from
you reflecting the number of hours of consulting services.  Notwithstanding the
foregoing, in the event that you breach any of the terms and conditions of this
Amendment or the Separation Agreement, you shall no longer be entitled to
receive any Consulting Payments following the date of such breach until such
time as you have cured such breach, if it is capable of being cured.  The
amounts payable pursuant to this paragraph shall not be reduced by the amount of
any other compensation or income you may receive from other full-time employment
or any other source during the Consulting Period.  The Company shall reimburse
you for all reasonable expenses incurred by you directly as a result of and in
the course of performing consulting services under this Amendment, and which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.  For
the avoidance of doubt, the Consulting Payments shall replace and be in lieu of
any Separation Payments you were otherwise to receive under the Separation
Agreement.

 

Tax Returns.  You shall file all tax returns and reports required to be filed by
you on the basis that while serving as a consultant from November 1, 2008
through September 30, 2009, you are an independent contractor, rather than an
employee, as defined in Treasury Regulation §31.3121(d)-1(c)(2), and you shall
indemnify the Company for the amount of any employment taxes paid by the Company
as the result of you not paying employment taxes from the Consulting Payments. 
You shall be solely responsible for all taxes, including federal, state and
local income taxes, FICA, FUTA or similar taxes that may result from you
performing consulting services to the Company pursuant to this Amendment.

 

Consideration Period.  You have until 5:00 p.m. on November 19, 2008, or
twenty-one (21)  days from receipt of this Amendment to consider it.  InSight
hereby advises you to consult with an attorney before signing this Amendment.

 

Revocation Period.  For a period of seven (7) days following the signing of this
Amendment, you may revoke this Amendment.  This Amendment does not become
effective or enforceable until the revocation period has expired without you
exercising your option to revoke.

 

2

--------------------------------------------------------------------------------


 

Please acknowledge your understanding and acceptance of this Amendment by
signing this Amendment below and returning it to me no later than 5:00 p.m. on
November 19, 2008, or on the twenty-first (21st) day from the day you receive
this Amendment.  An extra copy of this Amendment has been signed by me and is
enclosed for your records.

 

 

Sincerely,

 

 

 

 

 

/s/ Louis E. Hallman, III

 

Louis E. Hallman, III

 

President and Chief Executive Officer

 

InSight Health Services Corp. and

 

InSight Health Services Holdings Corp.

 

 

Enclosures

 

ACKNOWLEDGED AND AGREED:

 

Dated: October 29, 2008.

/s/ Marilyn U. MacNiven-Young

 

Marilyn U. MacNiven-Young

 

3

--------------------------------------------------------------------------------